 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal Union No. 2592, Lumber and Sawmill Work-ers Union, AFL-CIO and Louisiana-PacificCorporation and Westfall Stevedore Companyand International Longshoremen's and Ware-housemen's Union, Local No. 14. Case 20-CD-60424 October 1983DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTERThis is a proceeding under Section 10(k) of theNational Labor Relations Act following a chargefiled by Louisiana-Pacific Corporation (LP), alleg-ing that Local Union No. 2592, Lumber and Saw-mill Workers Union, AFL-CIO (LSW), has violat-ed Section 8(b)(4)(D) of the Act.Pursuant to notice, a hearing was held beforeTimothy Wong Peck on 9 and 10 December 1982.LP and LSW as well as the parties in interest,namely, International Longshoremen's and Ware-housemen's Union, Local No. 14 (ILWU), andWestfall Stevedore Company (Westfall) appearedat the hearing and were afforded full opportunityto be heard, to examine and cross-examine wit-nesses, and to adduce evidence bearing on theissues. Thereafter, all the parties filed briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has reviewed the rulings of the hear-ing officer made at the hearing and finds that theyare free from prejudicial error. They are hereby af-firmed. On the entire record in this proceeding, theBoard makes the following findings.1. THE BUSINESS OF LP AND WESTFALLThe parties stipulated, and we find, that LP is aDelaware corporation engaged in the production oftimber and wood-related products, that it has facili-ties in at least 25 States, and that during the 12months preceding the hearing it shipped from itsfacility in Samoa, California, goods valued inexcess of $50,000 to customers located outside Cali-fornia.The parties also stipulated, and we find, thatWestfall is a California corporation located inEureka, California, that it is engaged in stevedor-ing, and that during the 12 months preceding thehearing it performed services valued in excess of$50,000 for steamship lines which meet the directjurisdictional standards of the National Labor Rela-tions Board.268 NLRB No. 10Accordingly, we find that LP and Westfall areengaged in commerce within the meaning of theAct, that and it will effectuate the purposes of theAct to assert jurisdiction herein.II. THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that LSWand ILWU are labor organizations within themeaning of Section 2(5) of the Act.III. THE DISPUTEA. Background and Facts of the DisputeLP owns and operates a thousand-acre complexon the Samoa, California, peninsula at HumboldtBay. It includes, inter alia, warehouses, an equip-ment and maintenance shop, a sawmill, and a red-wood dock which is about 1250 feet long andabout 250 feet wide. These facilities are staffed byLSW-represented employees pursuant to a series ofcollective-bargaining agreements with LP and itspredecessors.A number of different products such as lumber,logs, pulp, and plywood are moved across the red-wood dock for loading on ships. Approximately 75percent of these commodities are producted by LP.The remaining 25 percent consists of non-LP prod-ucts the movements of which is the subject of dis-pute.'Certain employees of LP not only handle itsown products but also perform the following func-tions with respect to non-LP material: (1) unload-ing the trucks or railcars which arrive at theSamoa complex, (2) sorting logs and plywood bysize, grade, and species, (3) trimming and cuttingthe logs, (4) wrapping and packaging the logs, (5)operating forklifts to move (a) some products suchas green lumber directly from the warehouse or theyard to a location underneath the ship's tackle2and(b) other products such as dry lumber and pulp toa staging area within 250 feet of the ship and there-after to a point below the tackle.3LP's control and responsibility for the non-LPmaterial ends when it is placed below the ship'stackle. The responsibility for this material thenshifts to Westfall which employs longshoremenrepresented by ILWU to operate the tackle andload the cargo on and into the ship.4' The movement of goods across the dock is also referred to as termi-nal work.2 The function of the tackle is to lift the cargo from the dock onto theship.s When there are unexpected delays, LP then temporarily assigns itsemployees to work in the mill or the yard.4 The services performed by LP and Westfall are secured by a brokeror steamship agent acting on behalf of non-LP companies.126 LUMBER WORKERS LOCAL 2592 (LOUISIANA-PACIFIC CORP.)On two occasions, in May and June 1982, theILWU, which is a party to an agreement with thePacific Maritime Association (PMA), claimed thatthe employees of Westfall, a member of PMA,should also be assigned to move non-LP materialfrom the last point of rest, i.e., the storage or stag-ing area, to the tackle of the ships waiting to beloaded. Westfall asserted that it had no authority toassign the work and LP, which was not a party tothe PMA agreement, refused to accede to theclaims. An arbitrator, selected pursuant to theterms of the PMA agreement, decided the firstclaim in favor of the ILWU on the ground that thesteamship agent had control of the cargo prior toloading onto the ship. The arbitrator held that thatthe second claim was not warranted because thesteamship agent involved was not a PMA member.Both awards were appealed to a PMA committeewhich ruled on 22 October 1982 that Westfall's em-ployees were entitled to the non-LP work in ques-tion under the terms of the PMA agreement thatcovered cargo in which the dock operator does nothave a "proprietary" interest. Westfall paid the two"last work opportunity" claims of the ILWU buthas refused to do so with respect to subsequentclaims.In late October or early November 1982, LP of-ficial Loran G. August telephoned LSW's businessagent, Walter A. Newman, about the "problem"LP was having with the ILWU. When Augustasked what would happen if LP "gave the work tothe ILWU," Newman replied that LSW wouldstrike.B. The Work in DisputeThe work in dispute involves the movement ofnon-LP material from the warehouse or the stagingarea on the redwood dock to a location below thetackle of the ship which is to be loaded.C. Contentions of the PartiesLP contends that the work in dispute should beawarded to its LSW-represented employees on thebasis of longstanding and traditional practice pursu-ant to its existing and past collective-bargainingagreements with LSW, efficiency and economy ofoperations, and LP preference.The ILWU contends that under the terms of itscollective-bargaining contract with PMA the dis-puted work should be awarded to the Westfall em-ployees which its represents.The ILWU also contends that the present pro-ceeding is not a jurisdictional dispute within themeaning of Section 10(k) or Section 8(b)(4)(D) ofthe Act because it is seeking to preserve work thatit argues would have been performed by anotherlocal of ILWU had it not been diverted to LP'sredwood dock from LP's competitors in Coos Bay,Oregon. The ILWU therefore moves for a Boardorder quashing the notice of hearing in this case.D. Applicability of the StatuteBefore the Board may proceed with the determi-nation of a dispute pursuant to Section 10(k) of theAct, it must be satisfied that (1) there is a reasona-ble cause to believe that Section 8(b)(4)(D) hasbeen violated and (2) the parties have not agreedupon the method for the voluntary adjustment ofthe dispute.It is clear from the foregoing that LSW threat-ened to strike if LP complied with ILWU'sdemand that it assigned the disputed work to West-fall's employees.As indicated above, ILWU contends that its pur-pose in pressing its claim was to reserve the workof another ILWU local which it asserts was divert-ed from other dock operators in Coos Bay, Ore-geon, to LP's redwood dock. We find this conten-tion to be without merit as it is evident thatILWU's objective was not to avoid the loss ofwork at the redwood dock but to gain work whichit had not previously performed.5In view of the conduct described above and inthe absence of a valid work preservation objectiveon ILWU's part, we find that there is a reasonablecause to believe that a violation of Section8(b)(4)(D) has occurred.6As there is no contentionthat an agreed-upon method exists for the volun-tary adjustment of the dispute to which all partiesare bound, we find that the dispute is properlybefore the Board for determination under Section10(k) of the Act.E. Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of disputed work aftergiving due consideration to various factors.7TheBoard has held that its determination in a jurisdic-tional dispute is an act of judgment based oncommon sense and experience reached by balanc-ing those factors involved in a particular case.8The following factors are relevant in making thedetermination of the dispute before us.5 Accordingly, we hereby deny the ILWU's motion to quash thenotice of hearing.6 See Laborers Local 116 (E. S. Masonry. Inc.), 187 NLRB 482 (1980),wherein the Board held that employers may invoke the Board's processeseven when the alleged unlawful conduct is engaged in by the groupwhich is already performing the disputed workNLRB v. Electrical Workers IBEW Local 1212 (Columbia Broadcastr-ing System), 364 U.S 573 (1961).' Machinists Lodge 1743 (. A. Jones Construction). 135 NLRB 1402(1962).127 DECISIONS OF NATIONAL LABOR RELATIONS BOARD1. Board certificationThere are no known certifications coveringeither the LP employees who perform the disputedwork or the Westfall employees who claim it.2. Collective-bargaining agreementsPursuant to a series of collective-bargainingagreements, it is LP's longstanding and traditionalpractice to assign to its LSW-represented employ-ees the movement of both LP and non-LP materialacross its redwood dock.LP has no contract with ILWU.3. Employer preferenceLP prefers that the disputed work be awarded toits LSW-represented employees in accordance withits past and present practice.4. Industry and area practiceAs indicated above, LP utilizes at its redwoodHumboldt Bay dock LSW-represented employeesto do terminal work up to the point below theship's tackle.9The terminal work at the otherdocks in Humboldt Bay is performed by employeeswho have no affiliation with the ILWU. At CoosBay, Oregon, the port nearest to LP's redwooddock, the terminal work at five of the eight docksin that area is performed by employees representedby LSW or the International Woodworkers ofAmerica. Although ILWU members perform ter-minal work at the remaining Coos Bay docks, twoof them are "commercial" docks which, unlike LP,have no manufacturing operation of their own andonly handle nonproprietary material.5. Relative skillsThe record shows that LP's LSW-representedemployees are experienced in processing and han-dling LP and non-LP lumber and other material.They are also skilled in operating LP's large 10-tonforklifts which are used to convey such loadsacross the redwood dock.Westfall's ILWU-represented employees operateconsiderably smaller forklifts but only on board the9 LP also has a dock on the Eureka, California side of Humboldt Baywhich employed LSW members to handle non-LP lumber until about1979 when it decided to no longer operate the dock for that purpose.ship which is being loaded. In contrast to LP's em-ployees, the ILWU members who work for West-fall have little of the knowledge as to lumbergrades and sizes that is helpful in loading materialon LP's larger forklifts. Such formal training asILWU members employed by Westfall have re-ceived at other locations in operating forklifts tomove goods across docks -was limited to a periodin 1967.6. Economy and efficiency of operationsAs indicated above, LP's experienced and skilledemployees represented by LSW not only performthe disputed terminal work but also perform relat-ed processing functions, and LP makes alternativeuse of those employees by temporarily assigningthem to other tasks whenever there is some delay.Granting ILWU's claim would result in the frag-mentation of LP's work force and give LP lessflexibility in the use thereof. Accordingly, we findthat it is more economical and efficient to continueLP's practice of assigning the disputed work to itsLSW-represented employees.ConclusionOn the record as a whole, and after consider-ation of all relevant factors involved, we concludethat the LSW-represented employees of LP are en-titled to perform the work in dispute. We reachthis conclusion particularly in view of LP's assign-ment and preference, established practice pursuantto a series of collective-bargaining agreements ofLSW and LP, the relative skills and experience ofthe disputants, and economy and efficiency of LP'ssystem of operation.DETERMINATION OF DISPUTEThe National Labor Relations Board makes thefollowing Determination of Dispute.1. Employees of Louisiana-Pacific Corporationare entitled to perform the disputed terminal workinvolving the movement of material, which is notproduced or owned by that Company, across thelatter's redwood dock at Samoa, California, to apoint below the tackle of the ship to be loaded.2. International Longshoremen's and Warehouse-men's Union, Local No. 14, is not entitled to per-form the disputed work.128